Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-3 of our report dated March 15, 2017, relating to the consolidated financial statements and the effectiveness of internal control over financial reporting of Bank of Commerce Holdings, which report appears in the Form 10-K of Bank of Commerce Holdings for the year ended December 31, 2016, and to the reference to our firm under the heading “Experts” in the Prospectus, which is part of this Registration Statement. /s/ Moss Adams LLP Sacramento, California March 24, 2017
